Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6 and 15-20 of U.S. Patent No. 11157245. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claims 1 (method), 10 (non-transitory computer readable storage medium) & 19 (system) of Instant Application: 
Claims 1 (method), 19 (non-transitory computer readable storage medium) & 20 (system) of U.S. Patent No. 11157245: 
receiving the declarative specification describing an object type, and one or more
references to objects of the object type;
receiving the declarative specification describing an object type, and one or more references to objects of the object type, wherein a reference is associated with one of: (a) a data entry element for data entry of objects of the object type or (b) a display element for display of objects of the object type; 
generating an initial version of the application from the declarative specification
comprising, instructions for configuring a user interface for inputting or
displaying objects of the object type;
generating an initial version of the application comprising: generating from the declarative specification, instructions comprising: (1) instructions for generating and accessing a database schema for storing objects of the object type, and (2) instructions for a user interface for inputting or displaying objects of the object type and interacting with the database schema; 
executing the generated instructions for the application; and
and executing the generated instructions to display the user interface configured to interact with the database schema; and 
iteratively building the application, each iteration comprising:
receiving a modification to the declarative specification including a
modified version of the object type;
modifying instructions for the application to modify the user interface
to match the modified object type; and
executing the modified instructions to display a modified user
interface.
iteratively building the application, wherein an iteration comprises: receiving a modification to the declarative specification including a modified version of the object type; modifying instructions for the application to modify the database schema and the user interface to match the modified object type; and executing the modified instructions to display a modified user interface configured to interact with the modified database schema.


Dependent Claims of Instant Application: 
Dependent Claims of U.S. Patent No. 11157245:
Claim 2: wherein executing the modified
instructions to display a modified user interface comprises:
receiving input at a displayed input field corresponding to an object of the object
type; and updating a record in a database connected to the application in response to the
received input.
Claim 3: wherein executing the modified instructions to display a modified user interface comprises: receiving input at a displayed input field corresponding to an object of the object type; and updating a record in the database in response to the received input.
Claim 3: wherein iteratively building the
application is performed using a staging server, further comprising:
deploying a final version of the application on a production system based on the
modified specification obtained from the final iteration.
Claim 5: wherein iteratively building the application is performed using a staging server, further comprising: deploying a final version of the application on a production system based on the modified specification obtained from the final iteration.
Claim 4: wherein iteratively building the application is performed via a user interface of a development environment,
comprising: a first portion of the user interface for modifying the specification of the application; and a second portion of the user interface for executing the application corresponding to the specification.
Claim 6: wherein iteratively building the application is performed via a user interface of a development environment, comprising: a first portion of the user interface for modifying the declarative specification of the application; and a second portion of the user interface for executing the application corresponding to the declarative specification.
Claim 6: wherein the application is a first
application and wherein the declaration specification describes a second application,
wherein the specification of the second application identifies the object type, wherein
the generated instructions cause objects of the object type to be synchronized with
data of the second application.
Claim 15: wherein the application is a first application and wherein the declaration specification describes a second application, wherein the declarative specification of the second application identifies the object type, wherein the generated instructions cause objects of the object type to be synchronized with data of the second application.
Claim 7: wherein a reference to the object type is associated with a data entry element for data entry of objects of the object type,
wherein the object type is a first object type, wherein an attribute of the object type is
an instance of a second object type, wherein the element for data entry of objects of
the first object type is configured to: access a set of objects of the second object type from a database connected to the application and display a list, and allow a user to select an element from the set of objects.
Claim 16: wherein the object type is a first object type, wherein an attribute of the object type is an instance of a second object type, wherein the element for data entry of objects of the first object type is configured to: access a set of objects of the second object type from the database and display a list, and allow a user to select an element from the set of objects.
Claim 8: wherein a reference to the object type is associated with a data entry element for data entry of objects of the object type,
wherein the declaration specification identifies an application programming interface (API), wherein the element for data entry of objects of the object type is associated with an invocation of the API, wherein the generated user interface of the application is configured to provide data input to fields of the user interface as parameters to an invocation of the API.
Claim 17: wherein the declaration specification identifies an application programming interface (API), wherein the element for data entry of objects of the object type is associated with an invocation of the API, wherein the generated user interface is configured to provide data input to one or more fields of the user interface as parameters to an invocation of the API.
Claim 9: wherein a reference to the object type is associated with a display element for display of objects of the object type, wherein
the declaration specification identifies an application programming interface (API),
wherein the display element of objects of the object type specifies an invocation of
the API, such that a display field corresponding to an attribute of the object type obtains value by invoking the API.
Claim 18:  wherein the declaration specification identifies an application programming interface (API), wherein the element for display of objects of the object type specifies an invocation of the API, such that a display field corresponding to an attribute of the object type obtains value by invoking the API.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “instructions” on line 12 of the claim which renders the claim indefinite because it is unclear whether the instructions on line 12 refer to the instructions on line 6 or to another instructions.  Therefore, the limitation “instructions” on line 12 of the claim is interpreted as “the instructions”.
Claims 2-9 are rejected for dependency upon rejected base claim 1 above.

Claim 10 recites the limitation “instructions” on line 8 of the claim which renders the claim indefinite because it is unclear whether instructions on line 8 refer to the instructions on line 3 of the claim or to another.  Therefore, the limitation “instructions” on line 8 of the claim is interpreted as “the instructions”.
Claims 11-18 are rejected for dependency upon rejected base claim 10 above.

Claim 10 recites the limitation “instructions” on line 14 of the claim which renders the claim indefinite because it is unclear whether instructions on line 14 refer to the instructions on line 3 of the claim or to another.  Therefore, the limitation “instructions” on line 14 of the claim is interpreted as “the instructions”.
Claims 11-18 are rejected for dependency upon rejected base claim 10 above.

Claim 19 recites the limitation “a computer processor” on line 4 of the claim which renders the claim indefinite because it is unclear whether the computer processor on line 4 refers to the computer processor on line 2 of the claim or to another.  Therefore, the limitation “a computer processor” on line 4 of the claim is interpreted as “the computer processor”.
Claim 20 is rejected for dependency upon rejected base claim 19 above.

Claim 19 recites the limitation “instructions” on line 5 of the claim which renders the claim indefinite because it is unclear whether instructions on line 5 refer to the instructions on line 3 of the claim or to another.  Therefore, the limitation “instructions” on line 5 of the claim is interpreted as “the instructions”.
Claim 20 is rejected for dependency upon rejected base claim 19 above.

Claim 19 recites the limitation “instructions” on line 10 of the claim which renders the claim indefinite because it is unclear whether instructions on line 10 refer to the instructions on line 3 of the claim or to another.  Therefore, the limitation “instructions” on line 10 of the claim is interpreted as “the instructions”.
Claim 20 is rejected for dependency upon rejected base claim 19 above. 

Claim 19 recites the limitation “instructions” on line 16 of the claim which renders the claim indefinite because it is unclear whether instructions on line 16 refer to the instructions on line 3 of the claim or to another.  Therefore, the limitation “instructions” on line 16 of the claim is interpreted as “the instructions”.
Claim 20 is rejected for dependency upon rejected base claim 19 above.

Allowable Subject Matter
Claims 1-20 are rejected under double patenting and 35 USC 112, but would be allowable if the double patenting and 35 USC 112 rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hare (US 2019/0147028) teaches a method for updating a declarative description of a form in which the declarative description includes a hierarchy of declarations of form elements.
Marcjan (US 2006/0218163) teaches a method for generating a schema for a database. 

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196